FILED
                               NOT FOR PUBLICATION                                     MAR 05 2013

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                               U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 ARMINE KADIYAN,                                        No. 11-55697

                Plaintiff-Appellant,                    2:10-cv-05921-MMM-MAN

   v.
                                                        MEMORANDUM *
 MEDTRONIC, INC.,

                Defendant-Appellee.


                      Appeal from the United States District Court
                         for the Central District of California
                     Margaret M. Morrow, District Judge, Presiding

                          Argued and Submitted January 7, 2013
                                  Pasadena, California

Before:        W. FLETCHER, and RAWLINSON, Circuit Judges, and KORMAN,
               Senior District Judge.**

        Plaintiff Armine Kadiyan appeals the district court’s grant of summary

judgment in favor of defendant, Medtronic, Inc. We agree with the district court that


         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
        **
               The Honorable Edward R. Korman, Senior United States District Judge for the
Eastern District of New York, sitting by designation.


                                                1
there were no genuine issues of material fact that precluded the grant of summary

judgment.   Even assuming plaintiff was terminated, as she alleges, defendant’s

undisputed conduct did not violate the California Family Rights Act or the Fair

Employment and Housing Act and, consequently, her termination was not in violation

of public policy.   Moreover, plaintiff’s claim for breach of express or implied

employment contract is flatly contradicted by the documents that she signed indicating

her employment was at all times “at-will.” Thus, we uphold the grant of summary

judgment.

      AFFIRMED.




                                          2